Granted in part, denied in part, and remanded. Judgment of the court of appeal is reversed only insofar as it affirms the portion of the judgment of the trial court casting “General Agents Insurance Company, State Farm Insurance Company and Great American Insurance Company” in judgment in solido. Trial judge is ordered to rule on State Farm Mutual Automobile Insurance Company’s motion for a new trial. Case is remanded to the court of appeal to consider the issue of the casting of the three insurers in judgment in solido after an appeal by the party adversely affected by the ruling on the motion for a new trial. Otherwise, the application is denied.
LEMMON, J., concurs for the reasons assigned in 503 So.2d 1005 (La. 1987).